DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9, drawn to a method.
Group II, claim(s) 10-14, drawn to a method.
Group III, claim(s) 15-20, drawn to a method.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
SPECIES A-1: Figs. 1-2; FSS on fractionated stillage after mechanical device
SPECIES A-2: par. [0060]; FSS after whole stillage
SPECIES A-3: par. [0060]; FSS after evaporators
SPECIES B-1: mechanical separation device is a sedicanter centrifuge, a decanter centrifuge, or a disk stack centrifuge.
SPECIES B-2: mechanical separation device is a cyclone, or a hydrocyclone.
SPECIES B-3: mechanical separation device is a settling tank.
SPECIES C-1: Fig. 9, process stream is fractionated stillage.
SPECIES C-2: Fig. 8, stream is separated liquid from the mechanical device.
SPECIES D-1: par. [00086] first separation device is a dissolved air floatation device, an open tank dissolved air floatation device, a dispersed air floatation device, or an electrolysis flotation device.
SPECIES D-2: par. [00086] first separation device is a settling tank.
SPECIES D-3: par. [00086] first separation device is a hydrocyclone.
SPECIES E-1: par. [00092] second separation device is a dissolved air floatation device, or an open tank dissolved air floatation device.
SPECIES E-2: par. [00092] second separation device is a filter press, a DSM screen, or a sieve bend screen.
SPECIES F-1: Fig. 11, including SCP #1104
SPECIES F-2: Fig. 12, including cook water #1202
Note that SPECIES B-1, B-2, and B-3 are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render 
Note that SPECIES D-1, D-2, and D-3 are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). MPEP 803.02.III.A.
Note that SPECIES E-1 and E-2 are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). MPEP 803.02.III.A.
Note that each of the elements of the Markush grouping of claim 6 appear to be substitutable with one another.
Please elect one of SPECIES A,B,C,D,E,F for Examination. For example, SPECIES A-1, B-1, C-1, D-1, E-1, F-1.
Applicant is required, in reply to this action, to elect species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a method, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of BOOTSMA (US 20140242251).
Regarding claim 10, BOOTSMA teaches systems and methods for stillage
Fractionation (title, Figs.) comprising:
receiving a process stream (e.g. thin stillage, Fig. 1 #306) from a production facility (abstract), the process stream comprising a mixture of liquids and solids (abstract);
separating the solids from the liquids in the mixture based on centrifugal forces (via a decanter centrifuge; par. [0057]), into a separated solids stream (Fig. 1 #322) and a separated liquids stream (Fig. 1 #320), wherein the separated solids stream comprises 58.6% protein (par. [0059], which anticipates the claimed range of at least 38%; and
producing at least a portion of the separated solids stream as a feed product (Hi-protein DDG, Fig. 1 #326; par. [0007]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) 
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/           Examiner, Art Unit 1777